Citation Nr: 0626166	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from June 1968 to 
January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC. 


REMAND

The veteran claims entitlement to service connection for 
amyotrophic lateral sclerosis (ALS), to include as due to 
Agent Orange exposure.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159 (2005).  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  

Service medical records were negative for ALS.  Private 
medical records from November 2000 to October 2003 assessed 
or diagnosed ALS.  VA medical records from November 2000 to 
March 2003 VA assessed or diagnosed ALS.  

In a February 2003 letter, the veteran's private physician 
diagnosed ALS and opined that it was at least as likely as 
not that the veteran's ALS was due to exposure to the 
herbicide Agent Orange in Vietnam.  In July 2003, the RO 
requested that the physician provide medical treatises or 
other evidence that the physician had considered in 
formulating the opinion.  There was no response, and in 
October 2003, the RO sent a follow-up letter to the private 
physician.  

In October 2003, the veteran provided VA with an abstract of 
a medical study of deaths among males who were exposed to 
2,4-dichlorophenosyacetic acid, a primary component of Agent 
Orange.  The study found no evidence of a causal association 
between exposure to the component and mortality, but noted an 
increased relative risk of ALS due to exposure to the 
component.  The study noted that that finding was unsupported 
by other animal and human studies.  

Thus in this case, the evidence shows a current diagnosis of 
ALS and a private medical opinion that ALS may be related to 
Agent Orange exposure during military service.  See 38 C.F.R. 
§ 3.159(c)(4).  The veteran was not, however, afforded a VA 
examination.  Such an examination and nexus opinion would 
provide a record upon which the Board could make a fair, 
equitable, and procedurally correct decision.  Additionally, 
although the veteran's private physician provided an opinion 
as to the relationship between the veteran's Agent Orange 
exposure and ALS, the basis for this decision was not 
provided.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must once again attempt to 
contact the veteran's private physician, 
and enclose a copy of the February 2003 
opinion relating the veteran's ALS to 
Agent Orange exposure during service and a 
copy of the medical study abstract 
submitted by the veteran.  The physician 
must be asked to clarify the stated 
opinion, to include clarifying whether the 
veteran's ALS is related to Agent Orange 
exposure or to military service in 
general.  The physician must be requested 
to discuss the above-noted medical study 
abstract.  A complete rationale must be 
provided.  The report prepared must be 
typed.  If the RO does not receive a 
response from the veteran's private 
physician, a memorandum noting same must 
be associated with the claims file.

3.  Thereafter, the RO must arrange for a 
VA examination to determine the nature and 
etiology of the veteran's diagnosed ALS.  
The claims folder, including a copy of 
this remand and the private physician's 
opinion, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished.  All clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in light 
of the examination findings and the 
service and post-service medical evidence 
of record, whether the veteran's ALS was 
caused or aggravated by the veteran's 
military service, to include exposure to 
Agent Orange.  The examiner's opinion must 
also discuss the conclusions of the 
private physician, to include whether the 
examiner agrees or disagrees with the 
physician's conclusions and a rationale 
for why or why not.  The examiner's 
opinion must also include a discussion of 
the medical study abstract submitted by 
the veteran.  If an opinion cannot be 
provided without resort to speculation, it 
must be noted in the report.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above development has been 
completed, the RO must review the VA 
examination report to ensure it is in 
complete compliance with the directives of 
this remand.  If the report is defective 
in any manner, the RO must implement 
corrective procedures at once.  

6.  Thereafter, the RO must readjudicate 
the issue on appeal, taking into 
consideration all evidence added to the 
file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

